DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Specification
The disclosure is objected to because reference character “16” has been used to designate both threaded open upper end and open threaded end, see P. 0053.  
The disclosure is objected to because of the following informalities: “Verein Deutscher Ingenieure 3400 Standard (VDI)” of P. 0008 should be corrected to “Verein Deutscher Ingenieure (VDI) 3400 Standard.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “Verein Deutscher Ingenieure 3400 Standard (VDI)” of lines 15-16 should be corrected to “Verein Deutscher Ingenieure (VDI) 3400 Standard”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “VDI” of line 2 should be corrected to “VDI 3400 Standard”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claims 1 and 23 directed to the VDI 3400 Standard are led to be indefinite because standards are not constant and could be modified in the future.  This standard is indefinite because one does not know if this standard would be from the time of the filing date, the publication date, the allowance date, the priority date, or some other time and the standard is not constant and could be changed at any time. Further no definition for the standard is provided in the specification.  For the purposes 
Claim 20 recites the limitation "the interior surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 18, 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquin (FR 2980971) further in view of DeMeo (WO 9846278).
Claim 1:  Jacquin discloses a plug 1 (vented transfer lid) made of plastic and for coupling engagement with some open threaded end of some containment shell, the plug 1 (vented transfer lid) comprising a transverse wall 4 (circular top panel) comprising a chimney 12 (transfer port) extending from a central position on the transverse wall 4 (circular top panel) outwardly in a first or distal direction; a peripheral skirt 6 (attachment collar) extending in a second or proximal direction from the transverse wall 4 (circular top panel), an interior circumferential face of the peripheral skirt 6 (attachment collar) comprising an internal thread 7 for releasably engagement with some corresponding exterior threads of some open threaded end of some container; and an inner skirt 8 (inner collar) projecting from the transverse wall 4 (circular top panel) of the plug 1 (transfer lid) in the second or proximal direction, the inner skirt 8 (inner collar) being concentric with and spaced a distance inwardly from the peripheral skirt 6 (attachment collar), and comprising an outer circumferential surface, wherein the inner skirt 8 (inner collar) comprises a tapered profile (see fig. 3).
Jacquin does not disclose the outer circumferential surface of the inner collar having a texturized electrical discharge machining (EDM) surface finish comprising a plurality of micro ventilation channels or conduits configured to permit air passage therethrough when the attachment collar is interengaged with a container or the tapered 
DeMeo teaches a cap 11 having a top wall 17 and a sealing lip 23 projecting from the top wall 17, concentric with and spaced a distance inwardly from side walls 19, and comprising an outer circumferential surface having a roughened surface formed by electrical discharge machinery (texturized electrical discharge machining (EDM) surface finish) comprising microchannels (plurality of micro ventilation channels or conduits) configured to permit gas venting (air passage) therethrough when the side walls 19 are interengaged with some container, wherein the cap 11 and sealing lip 23 are formed from a hydrophobic polymeric material of polypropylene, wherein the roughened surface formed by electrical discharge machinery (texturized electrical discharge machining (EDM) surface finish) has a root mean square (RMS) roughness of about 5 to 10 microns which correlates to 33.07-39.09 Charmilles of the Verein Deutscher Ingenieure (VDI) 3400 Standard which falls within and anticipates the claimed range of 12-45 (see pages 10-12 and fig. 1 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer circumferential surface of the inner skirt 8 (inner collar) to include the roughened surface formed by electrical discharge machinery (texturized EDM surface finish) comprising microchannels (plurality of micro ventilation channels or conduits) configured to permit gas venting (air passage) and in having a root mean square (RMS) roughness of about 5 to 10 microns which correlates to 33.07-39.09 Charmilles of the Verein Deutscher Ingenieure (VDI) 3400 Standard which falls within and anticipates the claimed range of 12-45, as taught by DeMeo, in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the plastic plug 1 (vented transfer lid) of Jacquin out of a hydrophobic polymeric material of polypropylene, as taught by DeMeo, in order to allow for increased hygienic conditions and ease of cleaning.
It is inherent or in the alternative obvious that the tapered profile is capable of compressing inward upon contact with some rim of some containment shell as the prior art combination discloses a structurally identical plug 1 (vented transfer lid) to the inventions vented transfer lid and as the material of the prior art combination of the plug 1 (vented transfer lid) of polypropylene is identical to the disclosed material of the inventions vented transfer lid.  If there is any difference, the difference must be minor and obvious.  The burden is shifted to applicants to show that the tapered profile cannot compress inward upon contact with some rim of some containment shell. Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Examiner asserts that the recitation of the intended use or purpose of the claimed invention must result in a structural difference between the claimed invention 
                
                    V
                    
                        
                            R
                            M
                            S
                        
                    
                    =
                    1.11
                    V
                    (
                    R
                    a
                    )
                
            
                
                    C
                    H
                    =
                    20
                    l
                    o
                    g
                    ⁡
                    (
                    10
                    R
                    a
                    )
                    (
                    μ
                    m
                    )
                
            
Claim 2:  The combination discloses the roughened surface formed by electrical discharge machinery (texturized EDM surface finish) of the outer circumferential surface being configured for interengagement with some open threaded end of some container (see fig. 3).
Claim 18:  The combination discloses an orifice 16 (ventilation opening) in the plug 1 (vented transfer lid) that is distinct from the microchannels (plurality of micro ventilation channels or conduits) (see fig. 3).
Claim 21:  The combination discloses the plug 1 (vented transfer lid) being made from the hydrophobic polymeric material of polypropylene (see the paragraph bridging pages 7 and 8).
Claim 22:  The combination discloses the transverse wall 4 (circular top panel) comprising a conical top surface (see annotated fig. 3 below).

    PNG
    media_image1.png
    340
    472
    media_image1.png
    Greyscale

Claim 23:  The combination discloses the electrical discharge machinery (texturized electrical discharge machining (EDM) surface finish) having a root mean square (RMS) roughness of about 5 to 10 microns which correlates to 33.07-39.09 Charmilles of the Verein Deutscher Ingenieure (VDI) 3400 Standard which falls within and anticipates the claimed range of 24-42 (see page 11 ‘278).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquin (FR 2980971) and DeMeo (WO 9846278) as applied to claim 1 above, and further in view of Green (US 20170320643).
Claim 19:  The combination discloses the claimed invention except for at least a portion of an interior surface of the top panel comprising an outer layer exhibiting oleophobic or hydrophobic characteristics.
Green teaches a lid 30 having an interior surface 38 which is coated with a coating 40 with hydrophobic, oleophobic, and antimicrobial properties (see P. 0043).

Claim 20:  The combination discloses the claimed invention except for an oleophobic or hydrophobic coating applied to at least a portion of the interior surface of the top panel.
Green teaches a lid 30 having an interior surface 38 which is coated with a coating 40 with hydrophobic, oleophobic, and antimicrobial properties (see P. 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least a portion of the interior surface of the transverse wall 4 (circular top panel) to have a coating 40 with hydrophobic, oleophobic, and antimicrobial properties applied, as taught by Green, in order to allow for increased hygienic conditions and ease of cleaning.

Response to Arguments
The specification objections in paragraphs 3-4 of office action dated 10 November 2021 are withdrawn in light of the amended disclosure filed 26 February 2021.
The 35 U.S.C. § 112 rejections in paragraphs 5-9 of office action dated 10 November 2021 are withdrawn in light of the amended claims filed 26 February 2021.
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that DeMeo is completely silent as to the EDM surface finish of the outer circumferential surface is between a Verein Deutscher Ingenieure 3400 Standard (VDI) range of about 12-45 and thus the cited references fail to teach each and every limitation of the pending claims, the Examiner replies that DeMeo discloses that the roughened surface formed by electrical discharge machinery (texturized electrical discharge machining (EDM) surface finish) has a root mean square (RMS) roughness of about 5 to 10 microns which correlates to 33.07-39.09 Charmilles of the Verein Deutscher Ingenieure (VDI) 3400 Standard which falls within and anticipates the claimed range of 12-45 (see page 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAN D STEVENS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        0